DENNIS, J.,
concurs in the denial of the writ. Although I do not disagree with the principles of law stated in the excellent dissenting opinion in the court of appeal, I think a proper application of them should lead to the same result as the majority reached below because the activities of the railroad did not create an unreasonable risk of the type of injury that occurred and the railroad was not under a duty to protect against the risk created by the unusual circumstances out of which the accident arose.